Acknowledgements
This communication is in response to applicant’s response filed on 01/20/2021.
Claims 5, 10-18, and 20 have been cancelled. Claims 21-30 have been added. Claims 1, 3, 7, and 19 have been amended.
Claims 1-4, 6-9, 19, and 21-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Yago (US 20150206106) in view of Lingham (US 20170011392) are not combinable as they are completely different processes and the combination does not teach “activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user by associating the digital asset identifier and the value corresponding to the digital asset with a transaction device identifier of the transaction device” in amended claim 1, examiner respectfully argues applicant’s arguments are moot due to the new grounds of rejection necessitated by the amendments made to claim 1. Applicant makes similar arguments for claim 19, and examiner also respectfully argues that applicant’s arguments are moot for the same reasons as claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rohlfing (US 20170323294) in view of Ansari (US 20170200147) in further view of Batlle (US 20160321663) in further view of Kurian (US 20170230375).

Regarding Claims 1 and 19, Rohlfing teaches generating, by a financial institution computer in communication with a computing device of a user, a digital asset, the digital asset comprising, a value, a digital asset identifier, and payment information of the first user (Paragraphs 0023, 0025, 0035, and 0068 teach an issuer processing server may be configured to generate a record of payment guarantee for a payment transaction and process a subsequent payment transaction; the issuer processing server generates a payment instrument comprising a primary account number read from the payment instrument (i.e., digital asset identifier); the issuer processing server receives an allocation request electronically submitted by a consumer for allocation of an amount for guaranteed instant payment for an upcoming transaction; the allocation request may include at least a guaranteed amount and an identification value associated with the corresponding transaction account; the issuing financial institution issues a payment card or other suitable payment instrument to the consumer; when the payment instrument is used in a payment transaction, the payment transaction is funded by the associated transaction account); activating, by the service provider computer, the digital asset with respect to a transaction device by associating the digital asset identifier and the value corresponding to the digital asset with a transaction device, wherein the digital asset is loaded on the transaction device (Paragraphs 0023-0024, 0068, and 0052 teach as part of the issuing of the transaction account, the issuer processing server may issue a payment instrument (i.e., transaction device) to the consumer for use in funding payment transaction using the corresponding transaction account; the payment card may be issued to the consumer physically or may be a virtual payment card or  sending, by the service provider computer, a request to update a first unalterable electronic ledger to link the transaction device with a subsequent transaction (Paragraphs 0044 and 0026 teach the issuer processing server may generate a record of guaranteed payment for a payment transaction, which may be generated based on a received transaction message or data included therein; the plurality of data elements included in a transaction message may also include a data element configured to store payment guarantee data; the payment guarantee data may be data used by the issuer processing server in the generation and/or submission of a record of guaranteed payment; the payment guaranteed data may include an identifier associated with a blockchain network used by the acquirer processing server and a public key or destination address associated with the acquirer processing server for receipt of the record of guaranteed payment); and receiving, by the service provider computer, an indication that the user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset (Paragraphs 0024, 0027, 0069, and 0074 teach the consumer may initiate a payment transaction at a merchant system for the purchase of one or more goods or services; as part of the payment transaction, the consumer may present the payment instrument to the merchant system for conveyance of payment details for use in funding the payment transaction; the acquirer processing server may 
However, Rohlfing does not explicitly teach receiving, by a service provider computer from a financial institution computer in communication with a computing device of a first user, a digital asset, the digital asset comprising, a value, and identification information of the first user, the identification information comprising a public key; sending, by the service provider computer, a request to update a first unalterable electronic ledger to indicate the association of the digital asset with the transaction device; and requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key.
Ansari from same or similar field of endeavor teaches receiving, by a service provider computer from a financial institution computer in communication with a computing device of a first user, a digital asset, the digital asset comprising, a value, and identification information of the first user, the identification information comprising a public key (Paragraph 0043-0044, 0046 and Table 1 teach the registered customer is presented the option to purchase a value or gift card; the user makes a selection to purchase the value card of certain value in certain currency; upon a user's selection of payment, the system reaches out to external systems and authorizes the payment; once payment is authorized (i.e., payment is authorized by the bank through the bank gateway to purchase gift card), system generated an unspent transaction signed by the customer's public key; attributes in the blockchain transaction includes public key of the sender, amount of the value of gift card; the customer may directly purchase a value card or gift card for some other identifiable person (i.e., second user)); sending, by the service provider computer, a request to update a first unalterable electronic ledger to indicate the association of the digital asset with the transaction device (Paragraphs 0045 and 0049 teach upon approving the intention of transfer by the customer, the unspent transaction is written to the blockchain and upon confirmation of the transaction, the sale of the value card or gift card is finalized in the name of the customer; the system waits for the transaction to be confirmed on blockchain and after confirmation generates the image of new card and updates the wallet); and requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key (Paragraphs 0044 and 0052 teach the value of the card is cryptographically locked in the transaction which can only be unlocked by the customer's private key upon approval; upon, approval, system, the value card is transferred to the public key of the store front and an unspent transaction gets written to the blockchain to finalize the transfer).

There is motivation to combine Ansari into Rohlfing because gift cards or value cards are not tied to a person's identity and are vulnerable to theft or misplacement. In addition, gift cards are issued by proprietary systems and their values and activation is held in privacy by the issuer. Such systems are prime targets for hackers and fraudsters. If a holder of a gift card wants to re-gift the same card to someone with a value which is different, he cannot split the value of the card. The base invention is improved because the gift card and value card industries’ current drawbacks are alleviated using blockchain technology (Ansari Paragraph 0002). With blockchain technology, an unspent transaction may be generated and digitally signed giving the owner of the public key the right to redeem, transfer and use the value associated with the card (Ansari Claim 1).
However, the combination of Rohlfing and Ansari does not explicitly teach activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user by associating the digital asset identifier and the value corresponding to the digital asset with a transaction device identifier of the transaction device, wherein the digital asset is loaded on the transaction device; sending, by the service provider computer, a request to update a database to indicate the association of the digital asset with the transaction device; receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset.
Batlle from same or similar field of endeavor teaches activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user by associating the digital asset identifier and the value corresponding to the digital asset with a transaction device identifier of the transaction device, wherein the digital asset is loaded on the transaction device (Paragraphs 0020-0022 and 0016 teach the user operates a device to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of a configurable payment card associated with the user account; the user activates the configurable payment card and associates the card to a primary account of the user, wherein the activation of a configurable card includes instructing the payment service provider to associate the unique card identifier (i.e., transaction device identifier) with the user's personal account number; the user device may be authenticated through an encryption key exchange; a parent (i.e., first user) assigns a configurable payment card to a child (i.e., second user) with limited funds allocated from the parent account for an allowance); sending, by the service provider computer, a request to update a database to indicate the association of the digital asset with the transaction device (Paragraphs 0032 and 0057 teach the transaction and receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset (Paragraphs 0025 teaches the activated configurable payment card is used as payment in a financial transaction (i.e., child uses configurable payment card in transaction); the financial transaction is an electronic purchase from a merchant; the merchant system acquires the unique card identifier from the card, including identification of the payment service provider that issued the card, and authenticates the user as appropriate; the merchant system forwards the transaction information to the payment service provider's transaction processing server which identifies the user account associated with the card, verifies available resources and compliance with use restrictions for the configurable payment card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base 
There is motivation to combine Batlle into the combination of Rohlfing and Ansari because a parent can assign a configurable payment card to a child with limited funds allocated from the parent account for an allowance. The parent may log onto the parent's primary account to set up rules to automatically allocate a fixed amount of available funds to the child's configurable card on a regular basis (e.g., weekly), and to set up context-based restrictions on the child's spending that are limited to certain merchants and certain types of purchases that are appropriate for the child. Through the user device, the parent can receive real time notification of the child's spending on the configurable card, and can further set up the configurable card to require parental approval of purchases made using the configurable payment card. If the card is lost or stolen, the use restrictions can limit the opportunities for fraudulent use of the card and the parent can deactivate the card and issue a new configurable card to the child (Batlle Paragraph 0016).
However, the combination of Rohlfing, Ansari, and Batlle does not explicitly teach sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key.
sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key (Paragraphs 0066 and 0060 teach a block chain may be created for first information associated with a particular event, while a second block chain may be created for second information associated with a resource transfer; the second block chain may be related to public portions of the resource transfer, such as but not limited to, the funds used in the resource transfer, an alias account number (e.g., token account number), an alias user name, an alias of the merchant, an amount of the resource transfer (or representation thereof), confirmation of the resource transfer, and/or other like information that may be used to verify the resource transfer publicly across one or more block chains; after the indication of the resource transfer is received, the resource transfer is allowed or denied based on the authentication credentials of the user (i.e., private key)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Rohlfing, Ansari, and Batlle, which teaches a first user, identified with the user’s public key, using a blockchain to activate a transaction device comprising a digital asset with a specific value to be used in a transaction by a second user, and the service provider computer receiving an indication that the second user used the transaction device to conduct a 
There is motivation to combine Kurian into the combination of Rohlfing, Ansari, and Batlle because the first block chain may be private, and as such, first information associated with the private portion of the block chain may be related to private portions of the resource transfer, such as but not limited to, account numbers, the value of the resource transfer, the user name, the article being purchased, the name of the merchant, or the like. Alternatively, the second block chain, or a second portion of a hybrid block chain, may be related to public portions of the resource transfer (Kurian Paragraph 0066). As such, these resource transfers may be validated, as previously described herein, using the private block chain, and thereafter the results of the validation may be shared publicly, such as through public block chains (Kurian Paragraph 0052)).
Regarding Claim 1, Rohlfing teaches a method (Paragraph 0006 teaches a method for processing a guaranteed electronic transaction).
Regarding Claim 19, Rohlfing teaches a service provider computer comprising: a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, to implement a method (Paragraphs 0086 and 0090 teach the issuer processing server of FIG. 1 may be implemented in the computer system 600 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems; the 

Regarding Claim 2, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
Ansari further teaches sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user (Paragraphs 0046 and 0052 teaches a customer may directly purchase a value card or gift card for some other identifiable person (i.e., second user); upon, approval, system, the value card is transferred to the public key of the store front and an unspent transaction gets written to the blockchain to finalize the transfer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Ansari to send, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
There is motivation to further combine Ansari into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.
Regarding Claim 3, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier; and generating, by the service provider computer, the transaction device identifier.
Batlle further teaches receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier (Paragraphs 0020-0021 teach the user operates a device to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account; the user activates the configurable payment card and associates the card to a primary account of the user; activation of a configurable card includes instructing the payment service provider to associate the unique card identifier with the user's personal account number); and generating, by the service provider computer, the transaction device identifier (Paragraph 0022 teaches the unique card identifier from a physical card may be read electronically (e.g., a magnetic strip reader, RFID reader) by the user device, acquired visually (e.g., photograph the configurable payment card, scan a bar code or QR code), input manually by the user or otherwise acquired in accordance with the configuration of the configurable payment card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Batlle into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 4, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 3 above; however the combination does not explicitly teach wherein a reader device that is in communication with the computing device provisions the transaction device with the transaction device identifier.
Batlle further teaches wherein a reader device that is in communication with the computing device provisions the transaction device with the transaction device identifier (Paragraph 0033 teaches the configurable payment card may be implemented as or take the form factor of a credit card, debit card, a virtual card or embody another electronic payment mechanism that is compatible with merchant system and transaction processing server; the configurable card is a credit card including printed information identifying the configurable payment card to the user and a unique identifier associated with the transaction processing server; the unique identifier may be stored and accessed in a machine readable 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Batlle for a reader device that is in communication with the computing device to provision the transaction device with the transaction device identifier.
There is motivation to further combine Batlle into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 7, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; and Rohlfing further teaches wherein the request to update the first unalterable electronic ledger is sent to the financial institution computer, the financial institution computer being a first financial institution computer, wherein the first financial institution computer updates the first unalterable electronic ledger (Paragraph 0029 teaches where the blockchain network is used, the issuer processing server may generate a blockchain transaction as the record of payment guarantee; the blockchain transaction may be a transaction for payment of the transaction amount stored in the corresponding data element included in the received transaction message to a destination address associated with the acquirer processing server).

Regarding Claim 8, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 7 above; however the combination does not explicitly teach wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger.
Kurian further teaches wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger (Paragraphs 0030, 0058, and 0071 teach the users (e.g., one or more associates, employees, agents, contractors, sub-contractors, third-party representatives, or the like) within the entities (i.e., financial institutions) may access a block chain through the one or more block chain systems and/or entity systems within the block chain system environment; the users may utilize the user computer systems to take actions with respect to the one or more block chains; the user may access a block chain to verify a resource transfer for the financial institution; the two portions of information associated with the event may be stored on two private block chains; for example, with respect to a resource transfer, a first user may validate a first portion of information associated with the resource transfer on a first private block chain portion, while a second user validates a second portion of information associated with the resource transfer on a second private block chain portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Kurian into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 21, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach sending, by the financial institution computer, the digital asset to a reader device via the computing device, which loads the digital asset on the transaction device.
Batlle further teaches sending, by the financial institution computer, the digital asset to a reader device via the computing device, which loads the digital asset on the transaction device (Paragraph 0034 teaches the user requests the card from the financial institution at which the user has an account, for example, by using the user device to communicate with transaction-processing server over network; the configurable payment card is delivered to the user and cannot be used in an electronic payment transaction until associated with a user account and activated; through the user device, the user retrieves the unique identifier of the card, activates the card for use with the user's account, and allocates funds from the user account to the configurable card).

There is motivation to further combine Batlle into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 22, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; and Rohlfing further teaches wherein the transaction device is the form of a phone (Paragraph 0023 teaches the payment instrument may be any type of payment instrument suitable for performing the functions discussed herein, such as a credit card, debit card, virtual payment card, controlled payment number, etc.; the payment instrument may be a virtual payment instrument, such as a payment token issued to and stored on an electronic communication device, such as a smart phone or wearable computing device).

Regarding Claim 23, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach storing, by the service provider computer, information related to the digital asset and the transaction device identifier in a database.
Batlle further teaches storing, by the service provider computer, information related to the digital asset and the transaction device identifier in a database (Paragraphs 0057 teaches an exemplary account database structure will be described; the account database stores account records including information for each financial account, including user information, a unique account identifier, transaction records, fund balance, and rules and restrictions on the account; configurable payment cards information is stored including a card identifier, an associated primary account identifier, transaction records for the card, available funds allocated to the card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Batlle to store, by the service provider computer, information related to the digital asset and the transaction device identifier in a database.
There is motivation to further combine Batlle into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 24, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user.
Ansari further teaches wherein the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user (Table 1 teaches the transaction data structure includes the transaction signature signed by the sender key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Ansari for the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user.
There is motivation to further combine Ansari into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 25, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 24 above; and Rohlfing further teaches wherein the first unalterable electronic ledger is in the form of a block chain (Paragraph 0026 teaches the payment guarantee data may include data associated with a blockchain network for the posting of a record of guaranteed payment to the blockchain network; the blockchain network may be a network configured to store a blockchain, which may be a ledger of electronic transactions that may include 

Regarding Claim 26, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the first user provides the transaction device directly to the second user.
Batlle further teaches wherein the first user provides the transaction device directly to the second user (Paragraphs 0016 and 0020 teach a parent assigns a configurable payment card to a child with limited funds allocated from the parent account for an allowance and can further set up the configurable card to require parental approval of purchases made using the configurable payment card; the user operates a device, such as a mobile phone, to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Batlle for the first user to provide the transaction device directly to the second user.


Regarding Claims 6 and 27, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claims 1 and 26 above; and Rohlfing further teaches wherein the transaction device is a card (Paragraph 0023 teaches the payment instrument may be any type of payment instrument suitable for performing the functions discussed herein, such as a credit card, debit card, virtual payment card, controlled payment number, etc.; the payment instrument may be a physical payment instrument, such as a physical payment card).

Regarding Claim 28, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
Batlle further teaches wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal (Paragraph 0025 teaches the activated configurable payment card is used as payment in a financial transaction; the financial transaction is an electronic 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Batlle for receiving the indication that the second user utilized the transaction device to comprise the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
There is motivation to further combine Batlle into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Regarding Claim 29, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claim 28 above; however the combination does not explicitly teach wherein the point-of-sale terminal is at a merchant.
Batlle further teaches wherein the point-of-sale terminal is at a merchant (Paragraph 0025 teaches the financial transaction is an electronic purchase from a merchant and the configurable payment card is operable with the merchant's point-of-sale system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rohlfing, Ansari, Batlle, and Kurian to incorporate the further teachings of Batlle for the point-of-sale terminal to be at a merchant.


Regarding Claims 9 and 30, the combination of Rohlfing, Ansari, Batlle, and Kurian teaches all the limitations of claims 1 and 28 above; and Rohlfing further teaches wherein the first unalterable electronic ledger is in the form of a block chain (Paragraph 0026 teaches the payment guarantee data may include data associated with a blockchain network for the posting of a record of guaranteed payment to the blockchain network; the blockchain network may be a network configured to store a blockchain, which may be a ledger of electronic transactions that may include record of guaranteed payments; the payment guaranteed data may include an identifier associated with a blockchain network used by the acquirer processing server and a public key or destination address associated with the acquirer processing server for receipt of the record of guaranteed payment).
However, the combination does not explicitly teach wherein the second unalterable electronic ledger is in the form of a block chain.
Kurian further teaches wherein the second unalterable electronic ledger is in the form of a block chain (Paragraph 0066 teaches a second block chain may be created for second information associated with the resource transfer; the first block chain may be private, and as such, may be related to private portions of the resource transfer; the second block chain may be related to public portions of the resource transfer).

There is motivation to further combine Kurian into the combination of Rohlfing, Ansari, Batlle, and Kurian because of the same reasons listed above for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Good et al. (US 20170262841) teaches a method for distributing controlled tokens to a secondary mobile device includes: storing account profiles, each including an account identifier, set of token credentials, and an associated mobile device identifier; receiving a token distribution request from a first mobile device including a first mobile device identifier, recipient mobile device identifier, specific account identifier, and account controls; identifying a specific account profile including the specific account identifier and first mobile device identifier; generating a single use identification value and reservation identifier; transmitting the single use identification value to the first mobile device; transmitting the reservation identifier to a second mobile device associated with the recipient mobile device identifier; receiving the reservation identifier and the single use identification value from the second mobile device; verifying the reservation identifier and single use 
Wilson Jr. et al. (US 20160292680) teaches a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685